DETAILED ACTION
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ayhan E. Mertogul (773-791-0303) on 01/11/2021.

The application has been amended as follows: 
In claim 15 at line 1, insert -- for an assembly in smokeless administration of chemicals via vaporization -- between “tank” and “comprising”.


Allowable Subject Matter
Claims 15 and 16-19 are allowed.

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither discloses, nor suggests, in combination with the other limitations recited in independent claim 15, a disposable tank for an assembly in smokeless administration of chemicals via vaporization comprising:
a foil seal disposed over the open first tubular second end and the open second tubular end;

Tung (US 6,196,413), Alarcon (US 2015/0327596), Kieslich (WO 2016/071027), Claydon (US 6,829,902), Alima (US 9,451,791), Andersen (US 5,830,548), Heyn (US 2016/0016681), Wu (TW 200948677), Bosshard (US-4836370), Minskoff (US-20150328415), Brammer (US-20150114409), Borkovec (US-20180242639), but the combination does not disclose the above feature individually or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bosshard (US-4836370), Minskoff (US-20150328415), Brammer (US-20150114409), Borkovec (US-20180242639).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GYOUNGHYUN BAE/Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761